DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 7/25/22, amended claim(s) 1, and new claim(s) 26-27 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support structure” and “wherein the support structure is configured to elevate the expandable material and permit fluid absorption into the one surface of the expandable material,” in claim(s) 26-27, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim(s) 26-27, the claim language “a support structure” and “wherein the support structure is configured to elevate the expandable material and permit fluid absorption into the one surface of the expandable material,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the above-recited claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, there is a lack of written description of the corresponding structure and a skilled artisan would not have evidence that Applicant had possession of the corresponding structure, and therefore the corresponding claim.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter deleted from the claim(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim(s) 26-27, the claim language “a support structure” and “wherein the support structure is configured to elevate the expandable material and permit fluid absorption into the one surface of the expandable material,” is ambiguous.  Specifically, the above-recited claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, there is a lack of clarity as to the scope of the claim language since no definite structure can be found.  The claim is examined as meaning as structure that is capable of performing the recited function.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 3-8, 22-23, and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,769,215 to Ehrenkranz in view of U.S. Patent No. 4,494,581 to Gordon.
For claim 1, Ehrenkranz discloses a specimen collection container (Abstract) comprising:
a first chamber (chamber defined by 16) (Fig. 3A) configured to (Examiner’s Note: functional language, i.e., capable of) collect and maintain a fluid for testing (as can be seen in Figs. 1-5), the first chamber having an open top portion (as can be seen in Fig. 3A), a sidewall (as can be seen in Fig. 3A), and a bottom portion at a location that is oppositely disposed from the open top portion (as can be seen in Fig. 3A);
a second chamber (chamber defined by 18) (Fig. 3A) having a top (as can be seen in Fig. 3A), a closed bottom (as can be seen in Fig. 3A), and a sidewall (as can be seen in Fig. 3A);
a valve (40) (Fig. 3A) (col. 4, lines 39-42) disposed between the first chamber and the second chamber (as can be seen in Fig. 3A), the valve adjacent the top of the second chamber (as can be seen in Fig. 3A) and the bottom of the first chamber (as can be seen in Fig. 3A) and transitionable from an open position which permits fluid communication between the first chamber and the second chamber (position shown in Fig. 3A) to a closed position which maintains fluid isolation between the first chamber and the second chamber (position shown in Fig. 3B); and
a removable lid (17) (Fig. 5) adapted to cover the open top portion of the first chamber to prevent the fluid from leaking from the first chamber (col. 3, lines 35-40),
wherein the fluid for testing is maintained in the first chamber when the valve is in the closed position and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position (Examiner’s Note: these limitations being functional language themselves or further limitations of functional language previously recited) (col. 4, lines 34-49).
Ehrenkranz does not expressly disclose an expandable material having one surface disposed adjacent to and in contact with the closed bottom of the second chamber, the expandable material being expandable to transition the valve from the open position to the closed position, such that at the closed position, the valve is located adjacent the top of the second chamber and closes the bottom portion of the first chamber and the one surface of the expandable material remains adjacent to the closed bottom of the second chamber.
However, Gordon teaches an expandable material (25, 50, or 62) (Figs. 3-8) having one surface disposed adjacent and in contact with to the closed bottom of a second chamber (as can be seen in Figs. 3-8), the expandable material being expandable to transition a valve from an open position to a closed position, (col. 5, lines 33-37) (also see generally col. 5, lines 8-52) such that at the closed position, the valve is located adjacent the top of the second chamber (as can be seen in Figs. 3-8) and closes the bottom portion of a first chamber (as can be seen in Figs. 3-8) and the one surface of the expandable material remains adjacent to the closed bottom of the second chamber (see, for example, 62 in Fig. 7) (also see 50 of “pellet, powder or block form,” col. 7, lines 57-59)
It would have been obvious to a skilled artisan to modify Ehrenkranz to include an expandable material having one surface disposed adjacent to the closed bottom of the second chamber, the expandable material being expandable to transition the valve from the open position to the closed position, such that at the closed position, the valve is located adjacent the top of the second chamber and closes the bottom portion of the first chamber and the one surface of the expandable material remains adjacent to the closed bottom of the second chamber, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
For claim 3, Ehrenkranz further discloses wherein the valve comprises: a channel extending between the first chamber and the second chamber (unlabeled, but generally where reference numeral “40” is pointing to in Fig. 3A).
Ehrenkranz does not expressly disclose wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position.
However, Gordon teaches wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position (see Figs. 3-8, but particularly Fig. 8) (col. 5, lines 33-37) (also see generally col. 5, lines 8-52).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the expandable material is capable of absorbing a predetermined volume of fluid and expanding to engage with the channel thereby transitioning the valve to the closed position, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
For claim 4, Ehrenkranz does not expressly disclose wherein the valve comprises: a float which engages the channel when the valve is transitioned from the open position to the closed position (col. 4, lines 39-45).
For claim 5, Ehrenkranz further discloses wherein a portion of the float initially seals the channel (col. 4, lines 42-53) (also see col. 7, lines 19-47), and wherein fluid passing from the first chamber to the second chamber disengages the float from the channel placing the valve in the open position (col. 4, lines 42-53) (also see col. 7, lines 19-47).
For claim 6, Ehrenkranz des not expressly disclose wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height, and wherein when expandable material is at the expanded height, the expandable material acts on the valve.
However, Gordon teaches wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height (col. 8, lines 60-65), and wherein when expandable material is at the expanded height, the expandable material acts on the valve (col. 8, lines 60-65).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein upon absorption of the predetermined volume of fluid, the expandable material has an expanded height, and wherein when expandable material is at the expanded height, the expandable material acts on the valve, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that is responsible for the predictable result of closing the valve.
For claim 7, Ehrenkranz, as modified, further discloses a gasket (50) such that expansion of the expandable material positions the gasket to transition the valve (as can be seen in Figs. 3A and 3B).
For claim 8, Ehrenkranz does not expressly disclose wherein the expandable material is a sponge.
However, Gordon teaches wherein the expandable material is a sponge (as can be seen in Fig. 7).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the expandable material is a sponge, in view of the teachings of Gordon, because such a modification would be the simple substitution of the mechanism that produces a force against a valve (i.e., displacement of a solid vs. expansion of a solid, or at least semi-solid, structure) that would lead to the predictable result of moving the valve from an open position to a closed position.
For claim 26, Ehrenkranz, as modified, further discloses wherein the closed bottom of the second chamber comprises a support structure (30) (Figs. 3A-B).
It would have been obvious to modify Ehrenkranz wherein the one surface of the expandable material is positioned adjacent to the support structure, in view of the teachings of Gordon, because placing Gordon’s expandable material on the support structure would maximize the lever arm of Ehrenkranz’s element 42 (as can be seen in Fig. 3A-B of Erhrenkranz).  This would minimize the amount of force required to close the trap door.
For claim 27, Ehrenkranz, as modified, further discloses wherein the support structure is configured to (Examiner’s Note: functional language, i.e., capable of) elevate the expandable material and permit fluid absorption into the one surface of the expandable material (as can be seen in Figs. 3A-B of Erhrenkranz).
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and further in view of U.S. Patent No. 4,873,193 to Jensen et al. (hereinafter “Jensen”).
For claim 2, Ehrenkranz and Gordon do not expressly disclose wherein the first chamber comprises a fluid volume indicator to show an amount of fluid contained within the first chamber.
However, Jensen teaches wherein a first chamber comprises a fluid volume indicator (56) (Figs. 3 and 4) to show an amount of fluid container within the first chamber (col. 5, lines 1-13).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the first chamber comprises a fluid volume indicator to show an amount of fluid contained within the first chamber, in view of the teachings of Jensen, for the obvious advantage of being able to determine whether an adequate and/or too much specimen has been collected (see col. 5, lines 1-13 of Jensen).
Claim(s) 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and further in view of U.S. Patent Application Publication No. 2007/0270708 to Hung et al. (hereinafter “Hung”).
For claim 9, Ehrenkranz does not expressly disclose a port, wherein fluid is maintained in the first chamber when the valve is in the closed position and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position.
However, Gordon teaches a port (31 and/or 57), wherein fluid is maintained in the first chamber when the valve is in the closed position (as can be seen in Figs. 3-4 and 8) (col. 6, lines 29-44) and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position (as can be seen in Figs. 3-4 and 8) (col. 6, lines 29-44).
It would have been obvious to a skilled artisan to modify Ehrenkranz to include a port, wherein fluid is maintained in the first chamber when the valve is in the closed position and the fluid is inaccessible from the first chamber via the valve when the valve is in the closed position, in view of the teachings of Gordon, for the obvious advantage of draining an sample if overflow were to occur or so that another sample may be introduced into the device.
Ehrenkranz and Gordon do not expressly disclose a port having a closed position, wherein the fluid is maintained in the first chamber when the port is in the closed position and the fluid is inaccessible from the first chamber via the port when the port is in the closed position.
However, Hung teaches a port (“outflow port,” para [0090]) having a closed position (para [0090]), wherein the fluid is maintained in the first chamber when the port is in the closed position (para [0090]) and the fluid is inaccessible from the first chamber via the port when the port is in the closed position (para [0090]).
It would have been obvious to a skilled artisan to modify Ehrenkranz to include a port having a closed position, wherein the fluid is maintained in the first chamber when the port is in the closed position and the fluid is inaccessible from the first chamber via the port when the port is in the closed position, in view of the teachings of Hung, for the obvious advantage of being able to close the ports so that fluid is not drained at a time when it cannot be collected in a receptacle.
For claim 11, Ehrenkranz, as modified, further discloses wherein the port is disposed within the sidewall of the first chamber (as can be seen in Figs. 3-4 of Gordon) (Examiner’s Note: the chamber to include the negative space defined by both elements 30 and 52 under this construction).
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon and Hung, and further in view of U.S. Patent Application Publication No. 2005/0131361 to Miskie.
For claim 10, Ehrenkranz, Gordon, and Hung do not expressly disclose wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container; and a septum covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber.
However, Miskie teaches wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container (as can be seen in Fig. 1); and a septum (32) (also see turn valve in Fig. 1, which would be understood by a skilled artisan to close the valve with a septum) covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber (as can be seen in Fig. 1) (also see para [0046] and [0047]).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the port comprises: a nozzle defining a channel between the first chamber and an exterior of the specimen collection container; and a septum covering the channel which transitions the port from the closed position to the open position to allow removal of the fluid sample from the first chamber, in view of the teachings of Miskie, for the obvious advantage of providing means to safely and efficaciously empty the specimen sample from the first chamber so that another sample may be subsequently connected (see para [0045] of Miskie).
Claim(s) 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and Hung, and further in view of U.S. Patent No. 7,674,434 to Sakal et al. (hereinafter “Sakal”).
For claims 13 and 14, Ehrenkranz, Gordon, and Hung do not expressly disclose wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is established through the needle cannula, wherein the external tip of the needle is recessed with respect to an external surface of the collection container.
However, Sakal teaches wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is established through the needle cannula (col. 1, lines 57-62 and col. 14, lines 37-49) (also see claims 1 and 5), wherein the external tip of the needle is recessed with respect to an external surface of the collection container (col. 1, lines 57-62 and col. 14, lines 37-49) (also see claims 1 and 5).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the port comprises a needle having an external tip, an internal tip adjacent the first chamber, and a needle cannula extending between the external tip and the internal tip, wherein fluid access to the first chamber is established through the needle cannula, wherein the external tip of the needle is recessed with respect to an external surface of the collection container, in view of the teachings of Sakal, for the obvious advantage of providing means to take just a portion of the specimen sample so that the specimen sample may be distributed among a number of test tubes for different tests (see col. 14, lines 37-49 of Sakal).
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz in view of Gordon, and further in view of U.S. Patent Application Publication No. 2011/0204084 to Aronowitz.
For claim 21, Ehrenkranz and Gordon discloses wherein the one surface of the expandable material is secured to the closed bottom of the second chamber.
However, Aronowitz teaches a material (i.e., “light curing acrylate adhesive, e.g., ECCOBOND™ UV 9110, para [0142]) that can be used to secure an expandable material to a surface that forms a chamber of a sample collection device (para [0142]).
It would have been obvious to a skilled artisan to modify Ehrenkranz wherein the one surface of the expandable material is secured to the closed bottom of the second chamber, in view of the teachings of Aronowitz, for the obvious advantage of not having the expandable material slip.
Allowable Subject Matter
Claim(s) 12 is/are allowed.
Response to Arguments
Applicant’s arguments filed 7/25/22 have been fully considered.
With respect to the 103 rejection(s), Applicant’s arguments will be treated in the order they were presented.
With respect to the first argument, the claim language “for testing” is functional language that modifies “the fluid.”  The fluid is not part of the “specimen collection container” claimed in claim 1.  Therefore, the claim language is functional and a functional limitation is construed as having the full breath of its ordinary meaning such that if the prior art is capable of performing the function, then prior art reads on the functional limitation.  Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1020 (Fed. Cir. 2004).  The examiner submits that Ehrenkranz’ first chamber is capable of collecting and maintaining a fluid for testing when the valve is in the closed position.  There is no standard for arguing that a structure that is capable of performing a different function destroys the intended function of the claimed structure.  This is mixing and matching court precedence.
With respect to the second argument, it is a simple “substitution.”  One would not need to “further add an expandable material,” because an addition is not a substitution.
With respect to the third argument, the absorbable material can be placed on top of element 30.  It would not interfere with any of 26, 52, 54, or 56.  Additionally, this argument is a strawman because it identifies an alternative and presumes that the alternative is preferable, and that such a preference de facto demonstrates that the rationale provided by the rejection destroys the intended purpose of the primary reference.  However, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).  The court has held that a motivation to combine (used in a rejection) need not be supported by a finding that the prior art suggested that the combination claimed was the preferred, or most desirable combination over other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).
With respect to the fourth argument, how would an expandable material contaminate the sample of urine?  52 tests specific gravity, 54 tests pH, and 56 tests poison.  So does Applicant have evidence that SGP Absorbent Polymer (an example from Gordon) would change the specific gravity, pH, or how much poison is in the collected urine sample?  The examiner is not aware of how a polymer (especially a polymer that absorbs liquid) can change the specific gravity of urine, change the pH of urine, or change the poison of urine.  It instead seems that the absorbable polymer would have to do the opposite of what its intended function is and instead of absorb urine, it would have to be absorbed by the urine to contaminate the urine.
With respect to the fifth argument, this argument rests on speculation that (1) “in order for the expandable material to function so as to apply sufficient pressure to the valve, it would appear that the absorbent material will absorb at least a significant amount of urine,” and (2) “the presence of an extremely swellable material with the second chamber would result in little, if any, remaining urine available for testing.”  Does Applicant have any evidence of either of these assertions?  If not, then it appears that Applicant may be reading more into the reference that is actually there.
With respect to the sixth argument, there is no modification being made to the claim language “wherein the fluid for testing is maintained in the first chamber.”   Therefore, there is no destroying it’s intended purpose of this claim language because it’s not being modified.
With respect to Ehrenkranz, Gordon, and Jensen, it would be beneficial to have such an indicator because it could warn/indicate to a user whether the first chamber was about to overflow.  Although the second chamber is collecting the sample, urine will still be collected in the first chamber once the trap door is closed and if urine continues to be collected once the trap door is closed, a volume indicator would be very beneficial.  Additionally, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).
With respect to Ehrenkranz, Gordon, and Hung, Hung teaches that the port can be open and/or closed (para [0090]).  So it’s possible to have the ports open/closed at different points in use of the device.  Additionally, the motivation is for the obvious advantage of draining an sample if overflow were to occur or so that another sample may be introduced into the device.  Applicant has not appeared to argue that this would not be an advantage.
With respect to Ehrenkranz, Gordon, and Miskie, the modification is not trying to trap fluid in the first chamber, it’s actually trying to do the opposite (release fluid from the first chamber) by allowing for the removal of excess fluid after the trap door have been shut (and therefore any excess fluid is contained in the first chamber).  As far as the recitations in claim 1 regarding the valve, Miskie is not relied upon for teaching any of those limitations in claim 1.  Miskie is relied upon for teaching the subject matter of claim 10.  Applicant’s additional arguments appear to all be conclusory and lack rationale underpinning.  For example, Applicant argues that the claims recite “a first chamber configured to collect and maintain a fluid for testing” and therefore can’t be modified to allow for the removal of excess fluid.  Can a chamber not do both?  Does the claim language prevent fluid from being removed (at one point), and being collected and maintained at another point?  Therefore, the examiner submits conclusory responses to these conclusory arguments.
With respect to Ehrenkranz, Gordon, and Sakal, the fact that Ehrenkranz does not recognize such an advantage does not negate the advantage that is provided by Sakal (as all motivations do not necessarily need to come from a primary reference).  As discussed above, excess fluid may be removed and it would be advantageous to be able to take multiple samples.  One example would be to compare/contrast the samples between the two chambers.  Many of the same arguments are repeated here, so the examiner submits the same response(s).
With respect to Ehrenkranz, Gordon, and Aronowitz, it’s not clear how Aronowitz renders Ehrenkranz unsatisfactory for its intended purpose.  Ehrenkranz wants to collect samples.  Aronowitz wants to collect samples.  It doesn’t seem that the fact that Aronowitz wants to collect saliva samples (versus Ehrenkranz wanting to collect urine samples) is going to affect the gluing of expandable material to a chamber.  Additionally, to clarify, it’s a bottom surface that corresponds to the broadest, reasonable interpretation of “closed bottom” from claim 21.  Many of the other arguments are speculative in nature.
With respect to the remainder of the arguments, these appear to be re-hashes from previous arguments.  Therefore, the examiner submits the same responses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791